Title: To James Madison from Jacob Wagner, 11 August 1805
From: Wagner, Jacob
To: Madison, James


          
            Dr. Sir
            Dep. State 11 Augt. 1805.
          
          I have received your letter of the 6th. inst. and enclose an answer for Mr. Wigginton. Mr. Lee’s statement accompanies it. If Mr. W. be innocent, it is necessary to suppose that his assurance to the latter was founded on a fraud of which he was made the dupe himself, and that his privity in the corrupt agreement, by drafting it, is falsly testified by Erving and the broker. Mr. Lee on a former occasion gave Erving a very bad character, and the part taken by the broker includes the perfidy of disclosing the confidence of his employers, which may possibly discredit his allegations. I do not know Wigginton, otherwise than as the author of a letter or two, you received from him some time ago, pointing out various deceptions practiced by foreigners with our neutral documents, a topic which may be considered as raising some little presumption in his favor on this occasion.
          The guns for Algiers are shipped, and I have desired Mr. Deblois to insure them to Boston, & the Navy Agent at the latter place to continue the insurance to Kennebec? I expect to send on Monday a letter for your signature, to accompany the shipment of the cargo. I have the honor to remain Yr. faithful obed. servt.
          
            Jacob Wagner
          
        